DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (Figures 22 and 23B) in the reply filed on June 24, 2022, is acknowledged.
Claims 2-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.
Currently, claims 1 and 14 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
EP 16186501.9

Specification
The abstract of the disclosure is objected to because:
In line 1, “Drug delivery device” should be changed to “A drug delivery device”
In line 2, “control means” is form and legal phraseology that should be avoided
In line 2, “The control means” is form and legal phraseology that should be avoided
In line 3, “set a dose” should be changed to “set the dose”
In line 3, “the dose setting member” should be changed to “a dose setting member”
In line 4, “the ratchet parts” should be changed to “the first and second ratchet parts”
In lines 5-6, “the second direction” should be changed to “the opposite direction”
In line 6, “the ratchet parts” should be changed to “the first and second ratchet parts”
In line 7, “the ratchet mechanism” should be changed to “a ratchet mechanism”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
	In regards to claim 1, line 2, “cartridge, comprising:” should be changed to “cartridge, the drug delivery device comprising:”.
	In regards to claim 1, lines 9-10, “each axial reference plane” should be changed to “each axial reference plane of the plurality of axial and rotational reference planes”.
	In regards to claim 1, lines 10-11, “each rotational reference plane” should be changed to “each rotational reference plane of the plurality of axial and rotational reference planes”.
	In regards to claim 1, line 29, “dose setting” should be changed to “the dose setting”.
	In regards to claim 1, line 30, “dose setting” should be changed to “the dose setting”.
	In regards to claim 14, line 4, “each axial reference plane” should be changed to “each axial reference plane of the plurality of axial and rotational reference planes”.
	In regards to claim 14, line 5, “each rotational reference plane” should be changed to “each rotational reference plane of the plurality of axial and rotational reference planes”.
	In regards to claim 14, line 24, “dose setting” should be changed to “the dose setting”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 6 recites “a loaded cartridge”. Claim 1, line 2 recites “a drug-filled cartridge”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 1, line 7 recites “the cartridge”. Claim 1, line 2 recites “a drug-filled cartridge”, and claim 1, line 6 recites “a loaded cartridge”. It is unclear which cartridge is being referred to in claim 1, line 7.
	In regards to claim 1, lines 13-14 recite “a dose amount”, and claim 1, line 17 recites “the set dose amount”. Claim 1, line 6 recites “a dose”. It is unclear whether the three terms refer to the same component or to different components. 
	In regards to claim 1, lines 19-20 recite “a dose”. Claim 1, line 6 recites “a dose”, and claim 1, lines 13-14 recite “a dose amount”. It is unclear whether the three terms refer to the same component or to different components.
	In regards to claim 1, line 20 recites “a set dose”. Claim 1, line 6 recites “a dose”, claim 1, lines 13-14 recite “a dose amount”, and claim 1, lines 19-20 recite “a dose”. It is unclear whether the four terms refer to the same component or to different components.
	In regards to claim 1, line 35 recites “a dose”. Claim 1, line 6 recites “a dose”, claim 1, lines 13-14 recite “a dose amount”, claim 1, lines 19-20 recite “a dose”, and claim 1, line 20 recites “a set dose”. It is unclear whether the five terms refer to the same component or to different components.
	In regards to claim 1, line 40 recites “an axial reference plane”. Claim 1, line 9 recites “a plurality of axial and rotational reference planes”. It is unclear whether “an axial reference plane” is a component of or different from “a plurality of axial and rotational reference planes”.
	In regards to claim 1, lines 41-42 recite “a rotational reference plane”, and claim 1, lines 46-47 recite “the rotational reference plane”. Claim 1, line 9 recites “a plurality of axial and rotational reference planes”. It is unclear whether “a rotational reference plane”/“the rotational reference plane” is a component of or different from “a plurality of axial and rotational reference planes”.
	In regards to claim 1, line 45 recites “an axial reference plane”. First, claim 1, line 9 recites “a plurality of axial and rotational reference planes”. It is unclear whether “an axial reference plane” is a component of or different from “a plurality of axial and rotational reference planes”. Second, claim 1, line 40 recites “an axial reference plane”. It is unclear whether the two axial reference planes are the same component or different components.
	In regards to claim 1, line 55 and line 56 recite “the cooperating drive surfaces”. Claim 1, line 39 recites “a plurality of ratchet drive surfaces”, and claim 1, line 44 recites “a plurality of control drive surfaces”. It is unclear which drive surfaces are referred to by  “the cooperating drive surfaces” in claim 1, line 55 and line 56.
	In regards to claim 1, lines 62-63 and 64 recite “the set dose”. Claim 1, line 6 recites “a dose”, claim 1, lines 13-14 recite “set a dose amount”, claim 1, lines 19-20 recite “set a dose”, claim 1, line 20 recites “a set dose”, and claim 1, line 35 recites “set a dose”.  It is unclear which dose is being referred to by “the set dose” in claim 1, lines 62-63 and 64.
	In regards to claim 14, line 14 recites “a dose”. Claim 14, line 8 recites “a dose amount”. It is unclear whether the two terms refer to the same component or to different components. 
	In regards to claim 14, line 15 recites “a set dose”. Claim 14, line 8 recites “set a dose amount”, and claim 14, line 14 recites “set a dose”. It is unclear whether the three terms refer to the same component or to different components.
	In regards to claim 14, lines 25-26 recites “an axial reference plane”. Claim 14, lines 3-4 recite “a plurality of axial and rotational reference planes”. It is unclear whether “an axial reference plane” is a component of or different from “a plurality of axial and rotational reference planes”. 
	In regards to claim 14, lines 27-28 recite “a rotational reference plane”. Claim 14, lines 3-4 recite “a plurality of axial and rotational reference planes”. It is unclear whether “a rotational reference plane” is a component of or different from “a plurality of axial and rotational reference planes”.
	In regards to claim 14, line 33 recites “the respective ratchet drive surfaces”. Claim 14, line 25 recites “a plurality of ratchet drive surfaces”, and claim 14, line 32 recites “a plurality of ratchet drive surfaces”. It is unclear which ratchet drive surfaces are being referred to in claim 14, line 33.
	In regards to claim 14, lines 33-34 recite “ratchet release surfaces”. Claim 14, line 27 recites “a plurality of ratchet release surfaces”, and claim 14, lines 32-33 recite “a plurality of ratchet release surfaces”. It is unclear which ratchet release surfaces are being referred to in claim 14, lines 33-34.
	In regards to claim 14, lines 37-38 and 40-41 recite “the cooperating drive surfaces”. Claim 14, line 25 recites “a plurality of ratchet drive surfaces”, and claim 14, line 32 recites “a plurality of ratchet drive surfaces”. It is unclear which drive surfaces are being referred to in claim 14, lines 37-38 and 40-41.
	In regards to claim 14, line 38 recites “a dose”. Claim 14, line 8 recites “a dose amount”, claim 14, line 14 recites “a dose”, and claim 14, line 15 recites “a set dose”. It is unclear whether the four terms refer to the same component or to different components.
	In regards to claim 14, line 44 recites “the cooperating release surfaces”. Claim 14, line 27 recites “a plurality of ratchet release surfaces”, and claim 14, lines 32-33 recites “a plurality of ratchet release surfaces”. It is unclear which release surfaces are being referred to in claim 14, line 44.
	In regards to claim 14, lines 48-49 and line 50 recite “the set dose”. Claim 14, line 8 recites “set a dose amount”, claim 14, line 14 recites “set a dose”, and claim 14, line 15 recites “a set dose”. In regards to claim 14, line 38 recites “set a dose”. It is unclear which dose is being referred to by “the set dose” in claim 14, lines 48-49 and 50.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,167,092. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claim at least recite a drug delivery device, a drug-filled cartridge, a housing, an expelling assembly, a piston rod, a rotatable drive member/a drive member… rotation of the drive member, a drive spring, dose setting structure, release structure, a dose setting member, a releasable one-way ratchet mechanism, a first ratchet part, a first plurality of ratchet teeth, a second ratchet part, a second plurality of ratchet teeth/a plurality of ratchet teeth, bias structure/a compression spring for axially biasing, control structure, a drive-release ratchet, a plurality of ratchet drive surfaces, a plurality of ratchet release surfaces, a control ratchet, a plurality of control drive surfaces, a plurality of control release surfaces, a ratchet spring/a compression spring for axially biasing the first and second ratchet parts, a control member/control structure, a plurality of ratchet drive surfaces/ a plurality of control drive surfaces, and a plurality of ratchet release surfaces/a plurality of control release surfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (US 2014/0088515).
	In regards to claim 1, Karlsson teaches a drug delivery device (Figures 1-14b) comprising or adapted to receive a drug-filled cartridge (medicament container 14), comprising: 
a housing (proximal housing part 10 and distal housing part 12)
an expelling assembly comprising: 
a piston rod (plunger rod 18) adapted to engage and axially displace a piston in a loaded cartridge in a distal direction to thereby expel a dose of drug from the cartridge
a rotatable drive member (dose drive sleeve 76) defining a reference axis of rotation and a plurality of axial and rotational reference planes, wherein each axial reference plane is parallel to the reference axis of rotation, and each rotational reference plane is perpendicular to the reference axis of rotation (Figure 6)
a drive spring (spring force member 82) coupled to the drive member
dose setting structure (dose and drive setting mechanism 52) allowing a user to simultaneously set a dose amount to be expelled and strain the drive spring correspondingly by rotation of the drive member to a set position (paragraph [0057])
release structure (activation button 44) adapted to release the strained drive spring to rotate the drive member to expel the set dose amount (paragraph [0060])
wherein the dose setting structure comprises: 
a dose setting member (dose setting sleeve 50) adapted to rotate in a first direction to set a dose (paragraph [0056]), and rotate in an opposed second direction to reduce a set dose (paragraph [0062]) 
a releasable one-way ratchet mechanism allowing the drive member to be rotated in the first direction (paragraph [0057]), comprising: 
a first ratchet part (drive nut 34) comprising a first plurality of ratchet teeth (teeth 72), the first ratchet part being arranged non-rotational relative to the housing during dose setting (paragraph [0057])
a second ratchet part (intermediate member 68) comprising a second plurality of ratchet teeth (teeth 70) adapted to rotationally engage the first plurality of ratchet teeth, the second ratchet part being non-rotationally coupled to the drive member during dose setting (paragraph [0057]), the first and second ratchet parts being axially moveable relative to each other during dose setting (paragraphs [0056][0057]) 
bias structure (spring force member 82) for axially biasing the first and second ratchet parts into engagement with each other (paragraph [0057])
wherein the dose setting structure further comprises: 
control structure coupled to the dose setting member and adapted to rotate the second ratchet part in the first direction to thereby set a dose when the dose setting member is rotated in the first direction (paragraph [0056]), and move the first and second ratchet parts axially out of engagement with each other when the dose setting member is rotated in the second direction (paragraph [0064]), the control structure comprising: 
a drive-release ratchet (intermediate member 68) having a plurality of ratchet drive surfaces (surfaces of teeth 64 having height h1) inclined relative to an axial reference plane, and a plurality of ratchet release surfaces (surfaces of teeth 64 having inclination α) inclined relative to a rotational reference plane 
a control ratchet (cup-shaped member 60) in engagement with the drive-release ratchet and comprising a plurality of control drive surfaces (surfaces of teeth 62 having height h1) inclined relative to an axial reference plane, and a plurality of control release surfaces (distal surfaces of teeth 62 having inclination α) inclined relative to the rotational reference plane
wherein: 
the control drive surfaces up to a given transmitted threshold force are cooperating with the ratchet drive surfaces to rotate the second ratchet part in the first direction when the dose setting member is rotated in the first direction (paragraph [0056])
the control drive surfaces over the given transmitted threshold force are slidingly cooperating with the ratchet drive surfaces to axially move the cooperating drive surfaces out of engagement with each other and thereby allows the cooperating drive surfaces to cam over (paragraph [0064]) 
the control release surfaces are slidingly cooperating with the ratchet release surfaces to axially move the first and second ratchet parts axially out of engagement with each other when the dose setting member is rotated in the second direction (paragraph [0064])
whereby, when the first and second ratchet parts have been axially dis-engaged, the drive spring will rotate the second ratchet part in the second direction to thereby reduce the set dose, the bias structure moving the first and second ratchet parts axially into engagement with each other again, this resulting in the set dose being reduced corresponding to one tooth of the ratchet mechanism (paragraph [0066])
	In regards to claim 14, Karlsson teaches a drug delivery device (Figures 1-14b), comprising: 
a housing (proximal housing part 10 and distal housing part 12)
a rotatable drive member (dose drive sleeve 76) defining a reference axis of rotation and a plurality of axial and rotational reference planes, wherein each axial reference plane comprises the reference axis of rotation, and each rotational reference plane is perpendicular to the reference axis of rotation (Figure 6)
a drive spring (spring force member 82) coupled to the drive member
dose setting structure (dose and drive setting mechanism 52) allowing a user to simultaneously set a dose amount to be expelled and strain the drive spring correspondingly by rotation of the drive member (paragraph [0057])
release structure (activation button 44) adapted to release the strained drive spring to rotate the drive member to expel the set dose amount (paragraph [0060])
wherein the dose setting structure comprises: 
a dose setting member (dose setting sleeve 50) adapted to rotate in a first direction to set a dose (paragraph [0056]), and rotate in an opposed second direction to reduce a set dose (paragraph [0062])
a releasable one-way ratchet mechanism allowing the drive member to be rotated in the first direction (paragraph [0057]), comprising: 
a first ratchet part (drive nut 34) comprising a first plurality of ratchet teeth (teeth 72) and being arranged non-rotational relative to the housing (paragraph [0057])
a second ratchet part (intermediate member 68) comprising: 
a second plurality of ratchet teeth (teeth 70) adapted to rotationally engage the first plurality of ratchet teeth, the second ratchet part being non-rotationally coupled to the drive member during dose setting (paragraph [0057]), the first and second ratchet parts being axially moveable relative to each other during dose setting (paragraphs [0056][0057])
a plurality of ratchet drive surfaces (surfaces of teeth 64 having height h1) being inclined relative to an axial reference plane 
a plurality of ratchet release surfaces (surfaces of teeth 64 having inclination α) being inclined relative to a rotational reference plane 
a ratchet spring (spring force member 82) for axially biasing the first and second ratchet parts into engagement with each other (paragraph [0057])
a control member (cup-shaped member 60) coupled non-rotationally to the dose setting member (paragraph [0056]), comprising a plurality of ratchet drive surfaces (surfaces of teeth 62 having height h1) and a plurality of ratchet release surfaces (distal surfaces of teeth 62 having inclination α), the respective ratchet drive surfaces and ratchet release surfaces being correspondingly inclined and adapted to cooperate with each other (paragraph [0064])
wherein: 
the control member, up to a given transmitted threshold force, via the cooperating drive surfaces rotates the second ratchet part in the first direction to thereby set a dose when the dose setting member is rotated in the first direction (paragraph [0056])
the control member, over the given transmitted threshold force, via the cooperating drive surfaces in sliding engagement axially moves the control member and the second ratchet part out of engagement with each other and thereby allows the second ratchet part to cam over (paragraph [0064])
the control member, via the cooperating release surfaces in sliding engagement with each other, moves the first and second ratchet parts axially out of engagement with each other when the dose setting member is rotated in the second direction (paragraph [0064])
whereby, when the first and second ratchet parts have been axially dis-engaged, the drive spring will rotate the second ratchet part in the second direction to thereby reduce the set dose, the ratchet spring moving the first and second ratchet parts axially into engagement with each other again, this resulting in the set dose being reduced corresponding to one tooth of the ratchet mechanism (paragraph [0066])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783